Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are presented for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the monitoring system” should have been “the camera monitoring system” in line 5.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daniels et al (US Pub. 2020/0307099; hereinafter Daniels).

As per claim 1, Daniels discloses a camera monitoring system for a composite-based additive manufacturing (CBAM) process comprising: 

one or more of a print platen camera subsystem, a rear conveyor camera subsystem or a stacker camera subsystem [Fig. 1-2, 4; para 0018, 0027, 0055, 0065; capturing an image; a sensor 110 (e.g., an imaging device such as a camera); claim limitation requires one camera or more]; 

wherein, the monitoring system uses visual data obtained from the print platen camera, rear conveyor camera and/or stacker camera subsystem to determine one or more of if powdering of sheets are within tolerance, if sheets are stacked correctly, if print nozzles were missing or clogged, if zebra stripes appear on a powdered sheet, if printing was crooked with respect to sheet boundaries, if uncut or partially cut chads exist on sheets, if a page on platen error exists, if a page position and orientation on platen error exists, if a no page detected error exists, if a page position on a conveyor error exists, if missing or displaced swath errors exist, if streaking errors exist, if a low powder error exists, if a leading or trailing edge error exists, if a residual powder error exists, if an air bubble error exists, if a bad fabric on sheet error exists, if a page arrival at stacker error exists, or if a double page error exists [Fig. 1-2, 4; para 0018-0019, 0027, 0055, 0064-0065, 0081-0086, claims 1-2; automatic defect detection and recovery; errors may include detecting clogs, misalignments, pattern mismatch, and etc. (claim requires detection of one or more)].


As per claim 9, Daniels discloses a camera monitoring subsystem for a composite-based additive manufacturing (CBAM) process comprising: 

a print platen monitor configured to observe page placement of a sheet on a CBAM print platen, said print platen monitor comprising a first camera system adapted to determine at least one of. a) whether there is single page on the print platen, b) 21whether the position and angle of the single page are within tolerance, c) whether registration holes in the single page are of correct shape and in a correct position, and d) whether chads from the punched alignment holes are properly removed [Fig. 1-2, 4; para 0018-0019, 0027, 0055-0058, 0064-0065, 0081-0086, claims 1-2; capturing an image; a sensor 110 (e.g., an imaging device such as a camera); “In examples, the AM system 100 may also include a punching device 134 for placing registration apertures in the substrate material 118 or substrate sheets 132 thereof at desired locations.”; “In order to complete the AM process of forming a 3D object, the powder printed substrate sheets 132 may be stacked by aligning the substrate sheets via their registration apertures, …”]; 

a rear conveyor monitor configured to analyze single pages exiting a CBAM powdering system, said rear conveyor monitor comprising a second camera system adapted to determine at least one of. a) whether a printed image is placed within tolerance of the punched holes on the single sheet, b) whether there were any print problems with the printed image, c) whether the punched holes are in a proper position, d) whether the punched holes are properly shaped, e) whether the chads for the punched holes have been properly removed, and f) whether powder deposition on the single sheet is within tolerance [Fig. 1-2, 4; para 0018-0019, 0027, 0055-0058, 0064-0065, 0081-0086, claims 1-2; “Depending on system architecture and design goals, the imaging sensor 110 may be employed prior to or subsequent to the deposition of a printed layer.”; invention is not limited to only one camera use and therefore a second camera can be used]; 

a stacker monitor comprising a third camera located at a CBAM stacker configured to inspect whether the single page is properly stacked onto registration pins, and if not, which pins were missed [Fig. 2, 4; para 0018-0019, 0027, 0055-0058, 0064-0065, 0081-0086, claims 1-2; “Depending on system architecture and design goals, the imaging sensor 110 may be employed prior to or subsequent to the deposition of a printed layer.”; invention is not limited to only one camera use and therefore a second camera and a third camera can be used].


As per claim 12, Daniels discloses a corrective action method for a composite-based additive manufacturing (CBAM) process comprising: 22

using camera monitors at one or more of the platen, conveyor or stacker locations within a CBAM system to make an automatic determination whether a page traveling through the CBAM system is within tolerance [Fig. 1-2, 4; para 0018-0019, 0027, 0055-0058, 0064-0065, 0081-0086, claims 1-2; automatic defect detection and recovery]; 

if the determination is that the page is not within tolerance, performing corrective action comprising: 
(1) Determining if automated correction is possible, and if not, pausing a print job and notifying an operator while waiting for the operator to indicate if an issue is resolved [Fig. 1-2, 4; para 0018-0019, 0027, 0055-0058, 0064-0065, 0081-0086, claims 1-2; automatic defect detection and recovery; “Otherwise, when action 406 indicates a no on the match, process 400 indicates an unacceptable deviation is present and control is passed to action 480 wherein it is indicated to take corrective action.”; “In action 530, an error condition is indicated through a messaging service such as siren, lights, electronic notification.”; “The predetermined count is configuration setting that if exceeded requires the operator to get involved because the process is producing too many defective print layers that lead to a or many defective products.”]; 

(2) If automated correction is possible, performing the automated correction, performing tests to determine if the issue is corrected, clearing the affected sheet from the CBAM system, and restarting printing [Fig. 1-2, 4; para 0018-0019, 0027, 0055-0058, 0064-0065, 0081-0086, claims 1-2; “In another aspect, wherein the corrective action is forwarding a defective printed layer to a waste roll and reprinting the layer of the object.”].
As per claim 2, Daniels discloses wherein the camera subsystems use image analysis to determine if tolerances are met [Fig. 1-2, 4; para 0018, 0027; verify image quality].

As per claim 5, Daniels discloses further comprising a control system configured to take remedial action based upon reports from the print platen monitor, the rear conveyor monitor or the stacker monitor [Fig. 1-2, 4; para 0018-0019, 0027, 0055-0058, 0064-0065, 0081-0086, claims 1-2; automatic defect detection and recovery utilizing a camera system].

As per claim 6, Daniels discloses wherein the control system is configured to take automatic remedial action based on reports from either the print platen monitor or the rear conveyor monitor, and alert an operator to take manual remedial action based on a report from the stacker monitor [Fig. 1-2, 4; para 0018-0019, 0027, 0055-0058, 0064-0065, 0081-0086, claims 1-2; “In action 530, an error condition is indicated through a messaging service such as siren, lights, electronic notification.”; “The predetermined count is configuration setting that if exceeded requires the operator to get involved because the process is producing too many defective print layers that lead to a or many defective products.”].

As per claims 7 and 13, Daniels discloses wherein the automatic remedial action is to divert a printed sheet to a rejected page bin [Fig. 1-2, 4; para 0018-0019, 0027, 0055-0058, 0064-0065, 0081-0086, claims 1-2; “In another aspect, wherein the corrective action is forwarding a defective printed layer to a waste roll and reprinting the layer of the object.”].

As per claim 8, Daniels discloses further comprising a control system configured to halt the CBAM process based upon reports from the print platen monitor, the rear conveyor monitor or the stacker monitor, whereby an operator may take remedial action [abstract; Fig. 1-2, 4; para 0008, 0018-0019, 0027, 0055-0058, 0064-0065, 0081-0086; pause the print job and notifying an operator to take a corrective action].

As per claim 10, Daniels discloses wherein the rear conveyor monitor detects pages caught on the conveyor as well as orientation of pages on a conveyor belt [abstract; para 0002-0003-0004, 0008, 0046-0056; selectively depositing powder].

As per claim 11, Daniels discloses wherein the rear conveyor monitor detects pages caught on the conveyor as well as orientation of pages on a conveyor belt [Fig. 1-2, 4; para 0018-0019, 0027, 0055, 0064-0065, 0081-0086, claims 1-2; errors may include detecting clogs, misalignments, pattern mismatch, and etc.].

As per claim 14, Daniels discloses wherein the determination of whether a page is within tolerance comprises a determination of one or more of. if powdering of sheets are within tolerance, if sheets are stacked correctly, if print nozzles were missing or clogged, if zebra stripes appear on a powdered sheet, if printing was crooked with respect to sheet boundaries, if uncut or partially cut chads exist on sheets, if a page on platen error exists, if a page position and orientation on platen error exists, if a no page detected error exists, if a page position on a conveyor error exists, if missing or displaced swath errors exist, if streaking errors exist, if a low powder error exists, if a leading or trailing edge error exists, if a residual powder error exists, if an air bubble 23error exists, if a bad fabric on sheet error exists, if a page arrival at stacker error exists, or if a double page error exists [Fig. 1-2, 4; para 0018-0019, 0027, 0055, 0064-0065, 0081-0086, claims 1-2; errors may include detecting clogs, misalignments, pattern mismatch, and etc.].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al (US Pub. 2020/0307099; hereinafter Daniels) in view of McAlpine et al (US Pub. 2019/0122584; hereinafter McAlpine).

As per claim 3, Daniels discloses the invention substantially. Daniels does not specifically disclose regarding root mean square (RMS) but RMS is not new and it is well known in the art. However, McAlpine (in the same field of 3D printing) clearly discloses use of RMS [para 0180]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an additive manufacturing system.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al (US Pub. 2020/0307099; hereinafter Daniels) in view of Roberts et al (US Pub. 2021/0200916; hereinafter Roberts).

As per claim 4, Daniels discloses the invention substantially. Daniels does not specifically disclose regarding use of neural network but the neural network is not new and it is well known in the art. However, Roberts (in the same field on 3D printing) discloses use of a neural network as well as a camera system and use of the neural network to analyze image based data [Fig. 5A; para 0022, 0034, 0036, 0042-0045, 0060, 0068-0069, 0086, 0092, 0094, 0098-0099, 0104]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an additive manufacturing system.


Short summary of the cited prior art by the examiner in PTO-892 form but not used in the rejection above.
A. US-20210311440 discloses a manufacturing system for use in additive manufacturing (e.g., 3D printing system) including a control module receiving image data from a monitoring platform having a number of cameras.
D. US-20190283333 discloses real-time error detection and automatic correction in additive manufacturing system having one or more camera.
F. US-20170274595 discloses if there is an error with a sheet, detected for example by a camera, a 3D printer can send an indicating signal to a controller and the controller can send a signal to a XYZ positioner for a needle gripper so that, instead of transferring the substrate sheet to the powder applicator, the sheet is transferred to a discard area.
G. US-20170057170 discloses an apparatus to facilitate intelligent calibration and efficient performance of three-dimensional printers, comprising: detection /reception logic to receive a printing request for three-dimensional (3D) printing of a 3D object; monitoring logic to monitor a printing process to print the 3D object, wherein the printing process is performed based on a reference design associated with the 3D object, the reference design including expected measurements associated with the 3D object; measurement/computation logic to compute, in real-time during the printing process, actual measurements relating to the 3D object, wherein the actual measurements are obtained via one or more 3D cameras; and evaluation logic to compare, in real-time, the actual measurements with the expected measurements to determine one or more measurement deficiencies caused by one or more errors encountered during the printing process, wherein, if the one or more errors are encountered, the one or more errors are compensated to facilitate the printing process to print the 3D object, and wherein, if no errors are encountered, the printing process continues to print the 3D object.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116